Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    March 28, 2016

The Court of Appeals hereby passes the following order:

A16I0152. AMERICAN SAFETY INDEMNITY COMPANY v. STO CORP.

      Sto Corp. filed an action against American Safety Indemnity Company,
alleging, inter alia, breach of contract and bad faith, and seeking a declaratory
judgment regarding insurance coverage. The parties filed cross motions for summary
judgment. On February 11, 2016, the trial court entered an order granting Sto Corp.’s
motions and denying American Safety’s motion. American Safety filed a notice of
appeal on February 19, 2016, and this application for interlocutory review on
February 29, 2016.
      As recognized by American Safety, the grant of partial summary judgment as
to one or more but fewer than all the claims or parties may be directly appealed. See
OCGA § 9-11-56 (h); Olympic Dev. Group, Inc. v. American Druggists’ Ins. Co., 175
Ga. App. 425 (1) (333 SE2d 622) (1985). Accordingly, the order in this case is
subject to direct appeal. Moreover, all rulings within that order and any other non-
final rulings entered in the case may also be raised as part of such a direct appeal. See
OCGA § 5-6-34 (d); Southeast Ceramics v. Klem, 246 Ga. 294, 295 (1) (271 SE2d
199) (1980). “This Court will grant a timely application for interlocutory review if the
order complained of is subject to direct appeal and the applicants have not otherwise
filed a notice of appeal.” Spivey v. Hembree, 268 Ga. App. 485, 486, n. 1 (602 SE2d
246) (2004). Here, however, American Safety asserts in its application that it filed
such notice of appeal. This application is thus superfluous and is DISMISSED.
Court of Appeals of the State of Georgia
                                     03/28/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.